  Case 4:19-cv-04496 Document 1 Filed on 11/15/19 in TXSD Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

 ROBERT AND FRANCES DOSSETT                      §
 Plaintiffs,                                     §
                                                 §
 v.                                              §    CIVIL ACTION NO.__________
                                                 §         JURY DEMANDED
 OCCIDENTAL FIRE & CASUALTY                      §
 COMPANY OF NORTH CAROLINA                       §
 Defendant.                                      §



  DEFENDANT OCCIDENTAL FIRE & CASUALTY COMPANY OF NORTH
                  CAROLINA’S NOTICE OF REMOVAL
________________________________________________________________________

TO THE HONORABLE COURT:

       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Occidental Fire &

Casualty Company of North Carolina (“Occidental”), in Cause No. 2019-74581, pending

in the 125th District Court of Harris County, Texas, files this Notice of Removal from that

court to the United States District Court for the Southern District of Texas, Houston

Division, on the basis of diversity of citizenship and respectfully shows:

                            I. FACTUAL BACKGROUND

       1.1     On or about October 10, 2019, Plaintiffs filed their Original Petition in the

matter styled Robert and Frances Dossett v. Occidental Fire and Casualty Company and

Brent Chappell, in the 125th District Court of Harris County, Texas, in which Plaintiffs

made a claim for damages to their home under a homeowner’s insurance policy.

       1.2     Plaintiffs served Occidental with process and Plaintiffs’ Original Petition

on October 17, 2019.


                                             1
     Case 4:19-cv-04496 Document 1 Filed on 11/15/19 in TXSD Page 2 of 6



        1.3     Plaintiffs’ Original Petition states “On or about May 9, 2019, the Property

sustained extensive damage resulting from a severe storm that passed through the Houston,

Texas area.” See Pls.’ Original Pet. at ¶ 11.

        1.4     Plaintiffs allege that “[b]ased upon Defendants’ grossly unreasonable,

intentional, and reckless failure to investigate and adjust the claim properly, Occidental

failed to provide full coverage due under the Policy.” Id. at ¶ 21. Plaintiffs’ petition alleges

breach of contract, violations of the Texas Insurance Code and the Texas Deceptive Trade

Practices Act, breach of the duty of good faith and fair dealing, and fraud against Defendant

Occidental. Id. at ¶¶ 31-54.

        1.5     The Index of Matters Being Filed is attached as Exhibit A to this notice of

removal. A copy of the Harris County Clerk’s file for this case is also attached as Exhibit

B and includes true and correct copies of all executed process, pleadings, and orders. The

Designation of Counsel is attached as Exhibit C.

                                    II. BASIS FOR REMOVAL

        2.1     Removal is proper based upon diversity of citizenship under 28 U.S.C. §§

1332, 1441(a) and 1446.

A.      Complete diversity exists between Plaintiffs and Occidental.

        2.2     At the time the lawsuit was filed, Plaintiffs were residents of the State of

Texas. See Pls.’ Original Pet. at ¶ 2.

         2.3     Defendant Occidental Fire & Casualty Company of North Carolina is

incorporated as a North Carolina-domiciled insurance company and has its principal place

of business in North Carolina. Accordingly, Occidental is not a citizen of Texas.

         2.4     Defendant Brent Chappell was non-suited by Plaintiffs before the

                                                2
     Case 4:19-cv-04496 Document 1 Filed on 11/15/19 in TXSD Page 3 of 6



removal.

         2.5       Because Plaintiffs are citizens of Texas and Occidental, a foreign

defendant, is the only defendant in this action, there is complete diversity between the

parties. As such, removal is proper based upon diversity of citizenship under 28 U.S.C.

§§ 1332(a)(1), 1441(a), and 1446.

B.      The amount of damages prayed for by Plaintiffs exceeds the amount in
        controversy required to confer diversity jurisdiction on this Court.

        2.6    Federal courts have subject matter jurisdiction over actions between citizens

of different states in which the amount in controversy exceeds $75,000. 28 U.S.C.

§1332(a)(1); Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 882 (5th Cir. 2000).

Generally, an amount in controversy for the purposes of establishing federal jurisdiction is

determined by the Plaintiff’s complaint. De Aguilar v. Boeing Co., 47 F.3d 1404, 1411-12

(5th Cir. 1995).

        2.7    In their Petition, Plaintiffs do not state a specific dollar-amount for the value

of its alleged damages. See generally Pls.’ Original Pet. Instead, Plaintiffs state that they

seek “only monetary relief of $100,000 or less” and add the caveat that “this statement…is

made only for the purposes of compliance with Tex. R. Civ. P. 47.” Id. at ¶ 89. They have

therefore failed to establish to a “legal certainty” that their damages will not exceed the

jurisdictional limit. See De Aguilar, 47 F.3d at 1411-12; see also Ditcharo v. United Parcel

Serv., Inc., 376 F. App'x 432, 437 (5th Cir. 2010) (holding that a binding stipulation as to

the amount in controversy must state that the plaintiff will not “seek or accept” an amount

greater than the jurisdictional limit); Williams v. Companion Prop. & Cas. Ins. Co., Civ.

Action No. A. H-13-733, 2013 WL 2338227, at *2 (S.D. Tex. May 27, 2013) (same).

Therefore, Occidental can secure removal if it “show[s] by a preponderance of the evidence
                                             3
  Case 4:19-cv-04496 Document 1 Filed on 11/15/19 in TXSD Page 4 of 6



that the amount in controversy is greater than the jurisdictional limit.” See In re 1994

Exxon Chem. Fire, 558 F.3d 378, 387 (5th Cir. 2009).

       2.8     Here, Plaintiffs’ petition establishes that the amount-in-controversy in this

case exceeds $75,000. Although Plaintiffs do not plead a specific dollar amount for their

alleged damages, Plaintiffs do assert that that damages sought are within the jurisdictional

limit of the court in which the petition was filed. See Pl.’s Original Pet. at ¶ 89. More

importantly, the damages sought in Plaintiffs’ petition show that the amount in controversy

is more than $75,000. For example, Plaintiffs allege that Defendant acted knowingly and

they seek, among other damages, actual damages, treble damages, exemplary damages,

penalties, punitive damages and attorney’s fees. See Pl.’s Original Pet. at ¶¶ 77-89.

Further, while Plaintiffs do state in their petition that “the amount in controversy does not

exceed $75,000 at this time,” they make no stipulation that they will accept no more than

$75,000. See Pl.’s Original Pet. at ¶ 89 (emphasis added). Based on its own pleadings,

Plaintiff cannot credibly deny that its claims are worth more than $75,000. Any such claim

would be a blatant attempt to avoid federal jurisdiction. See De Aguilar, 47 F.3d at 1410.

       2.9     Because a preponderance of evidence shows that the amount in controversy

exceeds the jurisdictional requirements, Defendant Occidental has established that this case

qualifies for removal to federal court. See 28 U.S.C. §1332(a).

              III. THE REMOVAL IS PROCEDURALLY CORRECT

       3.1     Defendant Occidental was first served with Plaintiffs’ Original Petition and

process on October 17, 2019. By filing its Notice on this day, November 15, 2019,

Defendant Occidental files its Notice of Removal within the thirty-day time period required

by 28 U.S.C. §1446(b).

                                             4
   Case 4:19-cv-04496 Document 1 Filed on 11/15/19 in TXSD Page 5 of 6



        3.2     Venue is proper in this District and Division under 28 U.S.C. §1446(a)

because this District and Division include the county in which the state action has been

pending and because a substantial part of the events giving rise to Plaintiffs’ claims

allegedly occurred in this District and Division.

        3.3     Pursuant to 28 U.S.C. §1446(d), promptly after Occidental files this Notice,

written notice of the filing will be given to Plaintiffs, the adverse party.

        3.4     Pursuant to 28 U.S.C. §1446(d), a true and correct copy of this Notice of

Removal will be filed with the Clerk of the Harris County Court, promptly after Occidental

files this Notice.

                                    IV. CONCLUSION

        4.1     Based on the foregoing, the exhibits submitted in support of this Notice, and

other documents filed contemporaneously with this Notice and fully incorporated herein,

Defendant Occidental Fire & Casualty Company of North Carolina hereby removes this

case to this Court for trial and determination.

                                                    Respectfully submitted,

                                                    GAULT, NYE & QUINTANA, L.L.P.
                                                    P.O. Box 6666
                                                    Corpus Christi, Texas, 78466
                                                    Telephone: (361) 654-7008
                                                    Fax: (361) 654-7001

                                                     By: /s/ Mikell A. West
                                                        Mikell A. West
                                                        Attorney-in-Charge
                                                        State Bar No. 24070832
                                                        Southern Dist. No. 1563058
                                                        mwest@gnqlawyers.com

                                                     ATTORNEY FOR OCCIDENTAL
                                                     FIRE & CASUALTY COMPANY
                                                     OF NORTH CAROLINA
                                               5
  Case 4:19-cv-04496 Document 1 Filed on 11/15/19 in TXSD Page 6 of 6




Of counsel:

GAULT, NYE & QUINTANA, L.L.P.
P.O. Box 6666
Corpus Christi, Texas, 78466
Telephone: (361) 654-7008
Fax: (361) 654-7001
Thomas F. Nye
State Bar No. 15154025
Southern Dist. No. 7952
tnye@gnqlawyers.com




                            CERTIFICATE OF SERVICE

        I, Mikell A. West, certify that on November 15, 2019, a copy of Defendant
Occidental Fire & Casualty Company of North Carolina’s Notice of Removal was
electronically filed on the CM/ECF system, and will be served on the following attorneys
in charge for Plaintiffs Robert and Frances Dossett:


VIA CM/RRR #7017 3040 0000 6511 3286
Chad T. Wilson
Amanda J. Fulton
CHAD T WILSON LAW FIRM PLLC
455 East Medical Center Blvd., Suite 555
Webster, Texas 77598



                                                 /s/ Mikell A. West
                                                 Mikell A. West




                                            6
